Citation Nr: 0527295	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1964 to April 1968.  
The veteran died in September 1999.  The appellant is his 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in June 2003 and a 
substantive appeal was received in August 2003.  

The issue of entitlement to service connection for the cause 
of the veteran's death on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision in October 1999, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant did not file 
a notice of disagreement to initiate an appeal.  

2.  Evidence received since the October 1999 rating decision 
does raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for the cause of 
the veteran's death.

3.  By rating decision in October 1999, the RO denied the 
appellant's claim for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 2002); the appellant did not file a 
notice of disagreement to initiate an appeal.

4.  Evidence received since the October 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 (West 2002).

CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the October 1999 rating 
decision is new and material in relation to the claim for 
entitlement to service connection for the cause of the 
veteran's death, and the claim for this benefit is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The evidence received since the October 1999 rating 
decision is not new and material in relation to the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 
2002), and the claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The July 2002 RO letter and the June 
2003 statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised her of the types of evidence 
VA would assist her in obtaining and the types of evidence 
she was responsible for submitting.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the July 2002 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in July 2002 and the initial rating 
decision was issued in August 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and a death certificate.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  Under the facts of this case, the Board 
finds that the record as it now stands includes sufficient 
competent evidence to decide the issues on appeal.  The Board 
notes that the issue of entitlement to service connection for 
the cause of the veteran's death is being remanded to obtain 
a VA examination.  As such, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the appellant as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.

Analysis

Cause of Death

In an October 1999 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  This decision is final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In July 2002, a written communication from the appellant was 
accepted as a request to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the October 1999 rating 
decision included the veteran's service medical records, VA 
treatment records, private medical records, and a death 
certificate.  The RO denied the claim, stating that there was 
no evidence relating the veteran's cause of death to his 
active duty service or to a service-connected disability.

Evidence received since the October 1999 rating decision 
includes an August 2005 statement from William T. Skinner, 
M.D. which addresses the etiology of the veteran's fatal 
heart condition and includes an opinion that the veteran's 
service-connected posttraumatic stress disorder played a 
causative role in the development of the veteran's fatal 
heart disease.  The statement is both new and material as it 
was not of record at the time of the October 1999 rating 
decision and it raises a reasonable possibility of 
substantiating the appellant's claim.  

Upon review, the appellant has provided new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for the cause of the 
veteran's death.  As such, the evidence received since the 
October 1999 rating decision is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108.

DIC Benefits

In an October 1999 rating decision, the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 
2002) was denied.  This decision is final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In July 2002, a written communication from the appellant was 
accepted as a request to reopen her claim to entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 (West 2002).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the October 1999 rating 
decision included the veteran's service medical records, VA 
treatment records, private medical records, and a death 
certificate.  The RO denied the claim, stating that there was 
no evidence that the veteran had service-connected 
disabilities continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.

Evidence received since the October 1999 rating decision 
includes an August 2005 statement from Dr. Skinner which 
addresses the etiology of the veteran's fatal heart condition 
and several articles which discuss a purported link between 
stress and heart disease.  The statement and the articles are 
both new as they were not of record at the time of the 
October 1999 rating decision.  However, neither evidence is 
material as it does not tend to show that the veteran had 
service-connected disabilities continuously rated totally 
disabling for 10 years or more immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the his separation from service.  As such, 
the new evidence does not raise a reasonable possibility of 
substantiating the appellant's claim.  

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 
2002).  As such, the evidence received since the October 1999 
rating decision is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 2002).  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  To this extent, the appeal 
is granted.  

New and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 (West 2002).  To this extent, the appeal 
is denied.


REMAND

As noted above, the appellant's claim for entitlement to 
service connection for the cause of the veteran's death has 
been reopened.  The appellant has submitted private medical 
evidence which includes an opinion that there is an 
etiological relationship between the veteran's service-
connected posttraumatic stress disorder and his fatal heart 
disease.  Additionally, the veteran's representative, by way 
of correspondence dated September 2005, has indicated that 
there are additional medical records available pertaining to 
the veteran's cause of death.  The Board finds that this 
issue must be remanded to obtain the additional records and 
to obtain a medical opinion regarding the likelihood of an 
etiological relationship between the veteran's service-
connected posttraumatic stress disorder and his fatal heart 
disease.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain proper consent 
from the appellant and then request the 
veteran's relevant emergency room and 
outpatient medical records from 
Presbyterian Hospital Kaufman.

2.  The RO should obtain a medical 
opinion from a VA cardiologist regarding 
the etiology of the veteran's fatal heart 
disease.  The claims file must be made 
available to the examiner and reviewed, 
with particular attention to the August 
2005 letter from Dr. Skinner.  After 
reviewing the record, the examiner should 
provide an opinion as to whether the 
veteran's fatal heart disease was at 
least as likely as not (a 50% or higher 
degree of probability) caused by, or 
aggravated, by the veteran's service-
connected posttraumatic stress disorder.  
A detailed rationale should be provided 
for the opinion, including reasons for 
agreeing or disagreeing with Dr. 
Skinner's opinion.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


